Case 8:20-cv-01514-TPB-AEP Document 83 Filed 08/19/20 Page 1 of 9 PageID 23589




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

 OVIS ELLERBEE and JAMES
 ELLERBEE,

        Plaintiffs,

 v.                                                  Case No. 8:20-cv-1514-T-60AEP

 ETHICON, INC. and JOHNSON &
 JOHNSON,

        Defendants.
                                             /

                      ORDER DENYING “DEFENDANTS’ MOTION
                        TO EXCLUDE LENNOX HOYTE, M.D.”

        This matter is before the Court on “Defendants’ Motion to Exclude Lennox

 Hoyte, M.D.,” filed on November 1, 2019. (Doc. 42). Plaintiffs responded in

 opposition on November 18, 2019. (Doc. 48). Defendants replied to Plaintiffs’

 response on November 22, 2019. (Doc. 50). Upon review of the motion, response,

 reply, court file, and record, the Court finds as follows:

                                         Background

        This case is one of thousands of similar cases filed since 2010. 1 Plaintiffs

 Ovis Ellerbee and James Ellerbee sued directly in the Southern District of West


 1In the seven MDLs, over 100,000 cases have been filed, approximately 40,000 of which are in the
 Ethicon MDL. See MDL 2187 (C.R. Bard) Member List of Cases,
 https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2187; MDL 2325 (American Medical
 Systems) Member List of Cases, https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2325;
 MDL 2326 (Boston Scientific) Member List of Cases,
 https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2326; MDL 2327 (Johnson & Johnson,
 Ethicon) Member List of Cases, https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2327;


                                            Page 1 of 9
Case 8:20-cv-01514-TPB-AEP Document 83 Filed 08/19/20 Page 2 of 9 PageID 23590




 Virginia as part of the multidistrict litigation (MDL) entitled In re: Ethicon, Inc.,

 Pelvic Repair Sys. Prods. Liab. Lit., MDL No. 2327. The case was not resolved by

 the MDL transferee court (“MDL Court”), and on July 1, 2020, it was transferred to

 this Court.

        On November 7, 2006, Ms. Ellerbee was implanted with Ethicon’s TVT-O and

 Prolift devices at a hospital in Tampa, Florida. Both devices were designed and

 manufactured by Defendants Johnson & Johnson and Ethicon, Inc. In early 2017,

 Ms. Ellerbee’s physician surgically removed what Plaintiffs claim to have been

 mesh located in the bladder mucosa. On February 23, 2017, Ms. Ellerbee

 underwent a revision/removal procedure and an anterior colporrhaphy. Ms.

 Ellerbee later had another mesh sling implanted.

        On June 24, 2015, Plaintiffs sued directly in the MDL using a short-form

 complaint, alleging: Negligence (Count I), Strict Liability – Manufacturing Defect

 (Count II), Strict Liability – Failure to Warn (Count III), Strict Liability – Defective

 Product (Count IV), Strict Liability – Design Defect (Count V), Common Law Fraud

 (Count VI), Fraudulent Concealment (Count VII), Constructive Fraud (Count VIII),

 Negligent Misrepresentation (Count IX), Negligent Infliction of Emotional Distress

 (Count X), Breach of Express Warranty (Count XI), Breach of Implied Warranty

 (Count XII), Violation of Consumer Protection Laws (Count XIII), Gross Negligence




 MDL 2387 (Coloplast) Member List of Cases,
 https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2387; MDL 2440 (Cook Medical)
 Member List of Cases, https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2440; and
 MDL 2511 (Neomedic) Member List of Cases,
 https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2511.


                                            Page 2 of 9
Case 8:20-cv-01514-TPB-AEP Document 83 Filed 08/19/20 Page 3 of 9 PageID 23591




 (Count XIV), Unjust Enrichment (Count XV), Loss of Consortium (Count XVI),

 Punitive Damages (Count XVII), and Discovery Rule and Tolling (Count XVIII).

       In the motion before this Court, Defendants raise various Daubert challenges

 to the proposed testimony of Lennox Hoyte, M.D. Dr. Hoyte has previously been

 qualified as an expert witness in pelvic mesh MDL litigation. See, e.g., Katsiafas v.

 C. R. Bard, 2:19-cv-822-FtM-60MRM, 2020 WL 1808895, at *2-4 (M.D. Fla. Apr. 9,

 2020), In re C. R. Bard, Inc., Pelvic Repair Sys. Prod. Liab. Litig., No. MDL 2187,

 2018 WL 4220671, at *3–5 (S.D.W. Va. Sept. 5, 2018); In re C.R. Bard, Inc., 948 F.

 Supp. 2d 589, 622–27 (S.D.W. Va. 2013). In fact, Dr. Hoyte testified in at least one

 of the C.R. Bard bellwether trials, where it appears he offered many of the same

 expert opinions that Defendants seek to exclude. That trial resulted in a jury

 verdict, affirmed by the Fourth Circuit Court of Appeals, in favor of the plaintiff.

 See In re C.R. Bard, Inc., MDL. No. 2187, Pelvic Repair Sys. Prod. Liab. Litig., 810

 F.3d 913, 930 (4th Cir. 2016) (reviewing the expert evidence presented by the

 plaintiff as to the design defects, including the testimony of Dr. Lennox Hoyte).

                                    Legal Standard

       An expert witness may testify in the form of an opinion if “(a) the expert’s

 scientific, technical, or other specialized knowledge will help the trier of fact to

 understand the evidence or to determine a fact in issue; (b) the testimony is based

 on sufficient facts or data; (c) the testimony is the product of reliable principles and

 methods; and (d) the expert has reliably applied the principles and methods to the

 facts of the case.” Fed. R. Evid. 702; see also Daubert v. Merrell Dow




                                         Page 3 of 9
Case 8:20-cv-01514-TPB-AEP Document 83 Filed 08/19/20 Page 4 of 9 PageID 23592




 Pharmaceuticals, Inc., 509 U.S. 579, 597 (1993). “The party offering the expert

 testimony bears the burden of establishing, by a preponderance of the evidence, the

 expert's qualification, reliability, and helpfulness.” Payne v. C.R. Bard, Inc., 606 F.

 App’x 940, 942 (11th Cir. 2015) (citing United States v. Frazier, 387 F.3d 1244, 1258

 (11th Cir. 2004) (en banc)).

       Functioning as a gatekeeper, the district court plays an important role by

 ensuring that all scientific testimony is relevant and reliable. See In re C.R. Bard,

 Inc., 948 F. Supp. 2d at 601. Although Daubert references specific factors for the

 district court to consider when evaluating relevancy and reliability, “[t]he inquiry to

 be undertaken by the district court is a flexible one focusing on the principles and

 methodology employed by the expert, not on the conclusions reached.” Id. at 601-02

 (internal quotations and citations omitted); see Hanna v. Ward Mfg., Inc., 723 F.

 App’x 647, 649 (11th Cir. 2018) (outlining the criteria for the admissibility of expert

 witness testimony). Essentially, the Court is simply asked to determine if the

 evidence “rests on a reliable foundation and is relevant.” Huskey v. Ethicon, Inc., 29

 F. Supp. 3d 691, 701 (S.D. W. Va. 2014) (quoting Daubert, 509 U.S. at 597).

       In several Daubert motions – including the instant motion – “a specific

 scientific methodology comes into play, dealing with differential diagnoses or

 etiologies.” See In re C.R. Bard, 948 F. Supp. 2d at 601. As the MDL court

 explained, a differential diagnosis is a scientific technique where the expert

 identifies the cause of a medical problem by “eliminating the likely causes until the

 most probable one is isolated.” See id. (quoting Westberry v. Gislaved Gummi AB,




                                        Page 4 of 9
Case 8:20-cv-01514-TPB-AEP Document 83 Filed 08/19/20 Page 5 of 9 PageID 23593




 178 F.3d 257, 262 (4th Cir. 1999)). “A reliable differential diagnosis passes scrutiny

 under Daubert. An unreliable differential diagnosis is another matter” and may be

 excluded. Id. However, a district court should not exclude a medical expert’s

 opinions if he or she has “failed to rule out every possible alternative cause of a

 plaintiff’s illness.” Id. (quoting Westberry, 178 F.3d at 265-66). Instead, “the

 alternative causes … affect the weight that the jury should give the expert’s

 testimony and not the admissibility of that testimony,” unless the expert is unable

 to offer any explanation for his or her causation opinion in light of the alternative

 causes offered by the opposing party. Id. (quoting Westberry, 178 F.3d at 265-66).

                                        Analysis

       Plaintiffs offer Dr. Hoyte as an expert in the areas of urogynecology, female

 pelvic medicine, and reconstructive surgery, and he has been designated to provide

 expert testimony. Here, Defendants make no argument that Dr. Hoyte is

 unqualified to serve as an expert. However, they seek to exclude certain opinions

 concerning: (1) specific causation, including that Defendants’ products caused or

 contributed to Ms. Ellerbee’s purported injuries; (2) safer alternatives to

 Defendants’ products; (3) shrinkage, scarring, and mesh contraction; and (4) Ms.

 Ellerbee’s future prognosis.

 Opinions on Specific Causation

       Defendants seek to exclude Dr. Hoyte’s opinions concerning specific causation

 as unsupported by the record and based on an unreliable methodology. Defendants

 specifically argue that Dr. Hoyte’s opinions are based on a deficient and unreliable




                                        Page 5 of 9
Case 8:20-cv-01514-TPB-AEP Document 83 Filed 08/19/20 Page 6 of 9 PageID 23594




 differential diagnosis because he failed to address multiple alternative causes for

 each of the medical conditions he claims are attributable to the products.

       Upon review of the record, including Dr. Hoyte’s expert report and deposition,

 the Court finds that Dr. Hoyte has conducted a “sufficiently reliable differential

 diagnosis” to support his case-specific opinions. See (Docs. 42-9; 42-10); In re C.R.

 Bard, Inc., 948 F. Supp. 2d at 627. In this case, Dr. Hoyte discusses other potential

 causes, such as Prolene sutures, for Ms. Ellerbee’s injuries and rules them out.

       To the extent Defendants contend there are other possible alternative

 explanations, or that Dr. Hoyte’s analysis relies too much on temporal proximity,

 these arguments related to any perceived faults in Dr. Hoyte’s differential diagnosis

 are better suited for cross-examination and do not affect admissibility. Accordingly,

 the Court finds that Dr. Hoyte’s specific causation opinions, including his opinions

 on design defects, are supported by the record, sufficiently reliable, and admissible.

 Defendants’ request to exclude these opinions is denied.

 Opinions on Safer Alternatives to Defendants’ Products

       Defendants contend that Dr. Hoyte’s opinions regarding safer alternatives

 are not admissible because he opines on safer alternative procedures rather than

 safer alternative products. The Court disagrees. Dr. Hoyte’s opinions on safer

 alternatives are relevant to this litigation. Dr. Hoyte specifically opines, for

 example, that a “retropubic synthetic sling” would have been a safer alternative to

 Defendants’ products “because the retropubic sling arms do not puncture and scar

 into the levator ani muscles causing pain.” (Doc. 42-9 at 34). In other pelvic mesh




                                        Page 6 of 9
Case 8:20-cv-01514-TPB-AEP Document 83 Filed 08/19/20 Page 7 of 9 PageID 23595




 product liability cases, plaintiffs have been able to present substantially similar

 expert evidence on safer alternative designs, including that the product could have

 been designed with “polypropylene mesh with larger pores,” or “rounder, thinner

 arms,” or that the mesh could have been constructed with “native tissue.” See

 Dalton v. C. R. Bard, Inc., No. 3:19-CV-2484-D, 2020 WL 1307965, at *10-11 (N.D.

 Tex. Mar. 19, 2020); Dahse v. C. R. Bard, Inc., No. 2:12-CV-02701, 2016 WL

 7155770, at *4 (S.D. Va. Dec. 7, 2016); Cisson v. C. R. Bard, Inc., No. 2:11-CV-

 00195, 2013 WL 5700513, at *1, *4 (S.D.W. Va. Oct. 18, 2013), aff'd sub nom. In re

 C. R. Bard, Inc., MDL. No. 2187, Pelvic Repair Sys. Prod. Liab. Litig., 810 F.3d 913

 (4th Cir. 2016). Consequently, Defendant’s request to exclude Dr. Hoyte’s opinions

 as to safer alternatives is denied.

 Opinions on Shrinkage, Scarring, and Mesh Contraction

       Defendants also seek to exclude Dr. Hoyte’s opinions concerning alleged

 shrinkage, scarring, and mesh contraction. Specifically, Defendants claim that

 there is no reliable evidence to support these opinions because the record does not

 reflect that Dr. Hoyte personally examined Ms. Ellerbee’s explanted pelvic mesh

 and observed these conditions.

       As an urogynecologist, Dr. Hoyte has “significant experience with pelvic

 repair . . . products,” and he has “personally examined hundreds of patients with

 mesh complications.” In re C.R. Bard, 948 F. Supp. 2d at 627. He has reviewed Ms.

 Ellerbee’s medical records and performed a sufficiently reliable differential

 diagnosis, in addition to personally examining Ms. Ellerbee. See (Doc. 42-9) (“I




                                        Page 7 of 9
Case 8:20-cv-01514-TPB-AEP Document 83 Filed 08/19/20 Page 8 of 9 PageID 23596




 personally examined Ovis Ellerbee on August 8, 2019 …”). It is clear that Dr. Hoyte

 is qualified “by knowledge, skill, experience, or education” to offer opinions as to

 shrinkage, scarring, and mesh contraction. See Fed. R. Evid. 702. To whatever

 extent Defendants feel compelled to challenge Dr. Hoyte’s opinions, they are free to

 raise such arguments on cross-examination. The Court denies Defendants’ request

 to exclude these opinions.

 Opinions on Future Prognosis

       Defendants seek to exclude Dr. Hoyte’s opinions regarding Ms. Ellerbee’s

 future prognosis because they are speculative. Specifically, Defendants argue that

 Dr. Hoyte himself states that “the prognosis for [Ms. Ellerbee’s] groin and leg pain

 as well as her entry dyspareunia is uncertain, given that she has remaining

 portions of the shrunken, scarred-in mesh irritating her obturator, levator ani,

 adductor, groin and ischiorectal fossa tissues.” (Doc. 42-9 at 34). Opinions about

 future prognosis are always, by their very nature, somewhat uncertain. Dr. Hoyte’s

 recognition of this uncertainty and potential variability does not cut against the

 admissibility of his opinions. District courts – including the MDL Court – have

 frequently concluded that such opinions are sufficiently reliable to move forward.

 See In re Ethicon, Inc. Pelvis Mesh Repair Sys. Prod. Liab. Lit., MDL No. 2327, 2017

 WL 2214909, at *2 (S.D.W. Va. May 18, 2017).

                                      Conclusion

       Upon a review of the record in this case, the Court finds that Dr. Hoyte’s

 challenged opinion is sufficiently reliable and relevant to allow it to be heard at




                                        Page 8 of 9
Case 8:20-cv-01514-TPB-AEP Document 83 Filed 08/19/20 Page 9 of 9 PageID 23597




 trial. If Ethicon believes the Dr. Hoyte’s opinion about Ms. Ellerbee’s future

 prognosis is deficient, Ethicon may attack that opinion on cross-examination.

 Accordingly, Defendants’ request to exclude these opinions is denied.

       Accordingly, it is

       ORDERED, ADJUDGED, and DECREED:

       “Defendants’ Motion to Exclude Lennox Hoyte, M.D.” (Doc. 42) is DENIED.

       DONE and ORDERED in Chambers, in Tampa, Florida, this 19th day of

 August, 2020.




                                               TOM BARBER
                                               UNITED STATES DISTRICT JUDGE




                                       Page 9 of 9
